 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10   NELLIE L.,                                       )   CASE NO. CV 18-5582-AB (PJW)
                                                      )
11                         Plaintiff,                 )
                                                      )   ORDER ACCEPTING REPORT AND
12                  v.                                )   ADOPTING FINDINGS, CONCLUSIONS,
                                                      )   AND RECOMMENDATIONS OF UNITED
13   ANDREW SAUL,                                     )   STATES MAGISTRATE JUDGE
     COMMISSIONER OF THE                              )
14   SOCIAL SECURITY ADMINISTRATION,                  )
                                                      )
15                         Respondent.                )
                                                      )
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18   Complaint, the records on file, and the Report and Recommendation of
19   United States Magistrate Judge.                  No objections have been filed.                  The
20   Court accepts the Magistrate Judge’s Report and adopts it as its own
21   findings and conclusions.
22
23          DATED:         April 9, 2020.
24
25
26                                                ANDRÉ BIROTTE JR.
                                                  UNITED STATES DISTRICT JUDGE
27
28   C:\Users\ericavalencia\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\0MSETIRA\Order accep
     rr.wpd
